Case 8:20-cv-03067-JSM-AEP Document 1 Filed 12/23/20 Page 1 of 7 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
 RICKY SIMMONS,

         Plaintiff,

 v.                                           CASE NO.:

 APPLEBROOK HOMES, LLC,

       Defendant.
 ____________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, RICKY SIMMONS (“Plaintiff”), by and through undersigned counsel,

 hereby sues Defendant, APPLEBROOK HOMES, LLC (“Defendant”), and in support of his

 claims states as follows:

                               JURISDICTION AND VENUE

         1.     This is an action for damages under the Fair Labor Standards Act (“FLSA”),

 29 U.S.C. § 201 et seq., for failure to pay a minimum wage, failure to pay overtime, and

 retaliation.

         2.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29

 U.S.C. § 201 et seq.

         3.     Venue is proper in the Middle District of Florida, because all of the events

 giving rise to these claims occurred in Polk County, Florida.

                                          PARTIES

         4.     Defendant operates RV and Mobile Home Parks in Frostproof, Polk County,

 Florida.
Case 8:20-cv-03067-JSM-AEP Document 1 Filed 12/23/20 Page 2 of 7 PageID 2




        5.      Defendant is a foreign corporation.

        6.      Plaintiff worked for Defendant as a Maintenance Supervisor at Applebrook

 Homes.

                                  GENERAL ALLEGATIONS

        7.      At all times material hereto, Plaintiff was “engaged in the production of

 goods” for commerce within the meaning of Section 6 and 7 of the FLSA, and was thus

 subject to the individual coverage of the FLSA.

        8.      At all times material hereto, Plaintiff was an “employee” of Defendant within

 the meaning of the FLSA.

        9.      At all times material hereto, Defendant was an “employer” within the meaning

 of the FLSA.

        10.     Defendant continues to be an “employer” within the meaning of the FLSA.

        11.     At all times material hereto, Defendant was, and continues to be, an enterprise

 engaged in the “providing services for commerce” within the meaning of the FLSA.

        12.     At all times material hereto, the annual gross sales volume of Defendant

 exceeded $500,000 per year Thus, Defendant was an enterprise covered by the FLSA under

 29 U.S.C. §§ 203(r) and 203(s).

        13.     At all times material hereto, the work performed by Plaintiff was directly

 essential to the business performed by Defendant.

        14.     Plaintiff has satisfied all conditions precedent, or they have been waived.

        15.     Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

        16.     Plaintiff requests a jury trial for all issues so triable.



                                                2
Case 8:20-cv-03067-JSM-AEP Document 1 Filed 12/23/20 Page 3 of 7 PageID 3




                                            FACTS

        17.     Plaintiff worked for Defendant from November 4, 2019 to March 4, 2020 as a

 Maintenance Supervisor.

        18.     At all times material hereto, Plaintiff worked hours at the direction of

 Defendant, and he was not paid a minimum wage for all of the hours that he worked.

        19.     By not paying Plaintiff for all the hours he worked Defendant failed to pay

 Plaintiff a minimum wage.

        20.     At various times material hereto, Plaintiff worked hours in excess of forty (40)

 hours within a work week for Defendant, and he was entitled to be compensated for all of his

 overtime hours at a rate equal to one and one-half times his regular hourly rate.

        21.     Defendant failed to pay Plaintiff an overtime premium for all of the hours that

 Plaintiff worked.

        22.     On or about March 1, 2020, Plaintiff requested to be compensated in

 accordance with the FLSA.

        23.     On or about March 4, 2020, Defendant terminated Plaintiff’s employment.

        24.     Defendant retaliated against Plaintiff for requesting to be paid in accordance

 with the FLSA by terminating Plaintiff’s employment.

        25.     Defendant’s actions were willful, and showed reckless disregard for the

 provisions of the FLSA.




                                              3
Case 8:20-cv-03067-JSM-AEP Document 1 Filed 12/23/20 Page 4 of 7 PageID 4




                     COUNT I – FLSA MINIMUM WAGE VIOLATION

        26.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 25 of

 this Complaint, as though fully set forth herein.

        27.     During the statutory period, Plaintiff worked for Defendant, and he was not

 paid the applicable minimum wage for the hours that he worked, as mandated by the FLSA.

        28.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,

 within the meaning of 29 U.S.C. § 255(a).

        29.     As a result of the foregoing, Plaintiff has suffered damages.

        WHEREFORE, Plaintiff demands:

                a)      Judgment against Defendant for an amount equal to Plaintiff’s unpaid

                        back wages at the applicable statutory minimum wage;

                b)      Judgment against Defendant stating that Defendant’s violations of the

                        FLSA were willful;

                c)      An amount equal to Plaintiff’s minimum wage damages as liquidated

                        damages;

                d)      To the extent liquidated damages are not awarded, an award of

                        prejudgment interest;

                e)      A declaratory judgment that Defendant’s practices as to Plaintiff were

                        unlawful, and grant Plaintiff equitable relief;

                f)      All costs and attorney’s fees incurred in prosecuting these claims; and

                g)      For such further relief as this Court deems just and equitable.




                                               4
Case 8:20-cv-03067-JSM-AEP Document 1 Filed 12/23/20 Page 5 of 7 PageID 5




                       COUNT II – FLSA OVERTIME VIOLATION

         30.    Plaintiff realleges and readopts the allegations of paragraphs 1 through 25 of

 this Complaint, as though fully set forth herein.

         31.    During the statutory period, Plaintiff worked overtime hours while employed

 by Defendant, and he was not compensated for all of these hours in accordance with the

 FLSA.

         32.    The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,

 within the meaning of 29 U.S.C. § 255(a).

         33.    As a result of the foregoing, Plaintiff has suffered damages.

         WHEREFORE, Plaintiff demands:

                a)      Judgment against Defendant for an amount equal to Plaintiff’s unpaid

                        back wages at the applicable overtime rate;

                b)      Judgment against Defendant stating that Defendant’s violations of the

                        FLSA were willful;

                c)      An amount equal to Plaintiff’s overtime damages as liquidated

                        damages;

                d)      To the extent liquidated damages are not awarded, an award of

                        prejudgment interest;

                e)      A declaration that Defendant’s practices as to Plaintiff were unlawful,

                        and grant Plaintiff equitable relief;

                f)      All costs and attorney’s fees incurred in prosecuting these claims; and

                g)      For such further relief as this Court deems just and equitable.




                                               5
Case 8:20-cv-03067-JSM-AEP Document 1 Filed 12/23/20 Page 6 of 7 PageID 6




                            COUNT III – FLSA RETALIATION

        34.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 25 of

 this Complaint, as though fully set forth herein.

        35.     By requesting to be paid in accordance with the FLSA, Plaintiff engaged in

 protected activity under the FLSA.

        36.     By terminating Plaintiff's employment, Defendant retaliated against Plaintiff

 for engaging in protected activity under the FLSA.

        37.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,

 within the meaning of 29 U.S.C. § 255(a).

        38.     Plaintiff was injured by Defendant’s violations of the FLSA.

        WHEREFORE, Plaintiff demands:

                (a)     A jury trial on all issues so triable;

                (b)     That process issue and that this Court take jurisdiction over the case;

                (c)     That this Court enter a judgment, stating that Defendant retaliated

                        against Plaintiff in violation of the FLSA;

                (d)     Compensation for lost wages, benefits, and other remuneration;

                (e)     Compensatory damages, including emotional distress, allowable at

                        law; and

                (f)     For such further relief as this Court deems just and equitable.


                                   JURY TRIAL DEMAND

        Plaintiff demands trial by jury as to all issues so triable.




                                                6
Case 8:20-cv-03067-JSM-AEP Document 1 Filed 12/23/20 Page 7 of 7 PageID 7




 Dated this 23rd day of December, 2020.

                                          Respectfully submitted,



                                          _______________________
                                          LUIS A. CABASSA
                                          Florida Bar Number: 0053643
                                          Wenzel Fenton Cabassa, P.A.
                                          1110 N. Florida Avenue, Suite 300
                                          Tampa, Florida 33602
                                          Main Number: 813-224-0431
                                          Direct Dial: (813) 379-2565
                                          Facsimile: 813-229-8712
                                          Email: lcabassa@wfclaw.com
                                          Email: gnichols@wfclaw.com
                                          Attorneys for Plaintiff




                                          7
